Citation Nr: 1003822	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  04-38 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).

3. Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1151 (West 2002) for the cause of the Veteran's death as a 
result of medical treatment provided by a VA medical center 
(VAMC).

4. Whether a December 1945 rating decision's denial of 
service connection for combat fatigue was the product of 
clear and unmistakable error (CUE).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1939 to October 
1945.  He died in February 2003.  The appellant is the 
Veteran's surviving spouse.

The appellant participated in a decision review officer 
hearing in April 2005 and a Board central office hearing with 
the undersigned Veterans Law Judge in February 2008.  In 
August 2008 the Board remanded this matter to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

Although further delay of this matter is regrettable, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.




REMAND

The Veteran died in February 2003; the cause of death listed 
on his death certificate was metastatic adenocarcinoma of the 
colon.  At the time of his death, service connection was in 
effect for post-traumatic stress disorder (PTSD), evaluated 
as 100 percent disabling since July 12, 1999; degenerative 
changes of the right great toe, evaluated as 10 percent 
disabling; and malaria, evaluated as 0 percent disabling.  

The appellant basically contends that the RO committed clear 
and unmistakable error (CUE) in the December 1945 rating 
decision by not granting service connection for battle 
fatigue to her husband (the Veteran).  She claims that she 
should be entitled to DIC benefits under 38 U.S.C.A. § 1318 
based on a theory that had the Veteran been granted service 
connection for battle fatigue in 1945, then the battle 
fatigue diagnosis would have later been changed to PTSD, and 
the 100 percent rating for his PTSD would have been in effect 
prior to July 12, 1999 (and for at least 10 years prior to 
his death).  She also claims entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151, based on two theories, the 
gist of which is that the Veteran's life may have been 
extended if the Minneapolis VAMC had diagnosed his metastatic 
cancer in a timely manner.  

After a thorough review of the claims file, the Board has 
determined that additional action and development must be 
accomplished prior to the adjudication of the appellant's 
claims.

Entitlement to DIC under 38 U.S.C.A. § 1151 and 
Service Connection for the Cause of the Veteran's Death

With regard to the appellant's claim for DIC under the 
provisions of 38 U.S.C.A. § 1151, the Board notes that she 
has posited basically two theories of entitlement.  First, 
she has claimed that the Minneapolis VAMC failed to notify 
and schedule the Veteran for a colonoscopy three years after 
a February 1999 letter advised him that he was cancer free 
and needed another colonoscopy in three years and that VA 
would notify him at that time.  Second, she has claimed that 
the Minneapolis VAMC failed to diagnosis her husband's 
metastatic cancer in November and December 2002, but that he 
was then diagnosed just weeks later (with metastatic cancer) 
when they went to Hawaii in January 2003.  

In August 2008, the Board remanded this matter and directed 
that the RO/AMC obtain any outstanding medical records for 
the Veteran from 1984 to 1998 from the Minneapolis VAMC.  The 
record reflects that this was accomplished.  A review of the 
record, however, shows that the claims folder may not contain 
a complete copy of treatment records for the Veteran from 
Minneapolis VAMC for the period from 1998 through 2003.  In 
that regard, the Board notes VA has obtained some records for 
this period of time (1998 through 2003); however, the 
appellant has also submitted non-duplicative records from 
this time period.  Moreover, while there are numerous 
treatment records dated from 1999 through 2002, these are 
primarily comprised of mental health and psychiatric 
treatment records, and only include sporadic and non-
chronological records pertaining to treatment for other 
problems (other than mental health or psychiatric issues).  
For example, there is a VA record showing that the Veteran 
underwent a colonoscopy in July 2000.  The appellant disputes 
this and claims that the record is false.  She claims he 
underwent a colonoscopy in February 1999, and no other one 
subsequent to that.  There are VA treatment records dated 
prior to the July 2000 colonoscopy report, starting with the 
date of May 10, 2000, which appear to show the reason that 
the July 2000 colonoscopy might have been scheduled.  
However, it is unclear whether there are additional pertinent 
records dated between February 1999 and July 2000.  

Also, it is unclear whether the record contains complete VA 
treatment records for the Veteran from 2002.  While there are 
some records from that year, it appears that the appellant 
obtained VA treatment records from at least August through 
December 2002, and submitted only some of these records 
(marked with her annotations).  While receipt of these 
records is helpful, the Board needs to ensure that all 
records from the year 2002 have been obtained or accounted 
for - especially in light of the fact that the crux of the 
appellant's 38 U.S.C.A. § 1151 claim rests on the actions or 
inaction of the Minneapolis VAMC during that year.  
Specifically, the appellant submitted several treatment 
records from November 2002; however, it is clear that there 
are missing records from that month.  

Finally, the Board notes that in a letter dated in February 
1999, a VA staff physician in gastroenterology advised the 
Veteran that with regard to his colonoscopy of February 8, 
1999, that examination of the biopsies taken showed no 
evidence of cancer.  He was scheduled to have a repeat 
colonoscopy in three years, and he was to be notified by 
letter approximately one moth prior to that appointment.  The 
appellant claims that the Veteran never received a letter 
reminding him to schedule a colonoscopy.  While the VA 
treatment records in the claims folder appear to show that 
the Veteran underwent a colonoscopy in July 2000 - which 
would not necessitate another one until July 2003 - an 
attempt to obtain any letters or reminders that the 
Minneapolis VAMC may have sent to the Veteran during the 
period from February 1999 through February 2003 should be 
made.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As these records 
could be relevant to the appellant's claims and are 
considered in the possession of VA adjudicators, a remand is 
necessary to obtain complete (non-mental health and non-
psychiatric) treatment records from the Minneapolis VAMC from 
February 1999 through November 2002.  38 U.S.C.A. 
§ 5103A(b),(c).

The Board acknowledges that the RO obtained a medical opinion 
in May 2003 from a VA physician regarding the appellant's 
38 U.S.C.A. § 1151 claim.  On remand, the RO/AMC will need to 
make a determination, after receiving any additional VA 
treatment records, whether another opinion is necessary. 

CUE Claim and Entitlement to DIC under 38 U.S.C.A. § 1318

In the August 2008 remand, the Board noted that the appellant 
had claimed that there was clear and unmistakable error (CUE) 
in the December 1945 RO rating decision which denied the 
Veteran's claim for service connection for combat fatigue.  
The Board directed that the appellant's CUE claim be 
adjudicated.  The record reflects that by April 2009 rating 
decision, the RO determined that CUE was not found in the 
December 1945 rating decision that denied service connection 
for combat fatigue.  Received from the appellant in June 2009 
was a statement in which she expressed disagreement with the 
RO's April 2009 decision, and the Board construes her 
statement as a notice of disagreement (NOD).  The filing of 
an NOD places a claim in appellate status.  And although the 
appellant has submitted an NOD with regard to the CUE claim, 
the record reflects that she has not been issued a statement 
of the case (SOC) on the claim.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the United States Court of Appeals for 
Veterans Claims (Court) indicated that where a claimant 
expresses disagreement in writing with a decision by an 
agency of original jurisdiction and the agency of original 
jurisdiction fails to issue a statement of the case, the 
Board should remand the matter for issuance of an SOC.  
Therefore, the appellant's claim that there was CUE in the 
December 1945 rating decision must be remanded for issuance 
of an SOC, and to give the appellant the opportunity to 
complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

1. Obtain complete treatment records for 
the Veteran from the Minneapolis VAMC, 
from February 1999 through November 2002.  
This should specifically include any 
correspondence or reminders from the 
Minneapolis VAMC to the Veteran.  

2. Make a determination, after receiving 
any additional VA treatment records, 
whether another (or updated) medical 
opinion regarding the appellant's 
38 U.S.C.A. § 1151 claim is necessary. 

3. Issue an SOC to the appellant and her 
representative, addressing the issue of 
whether the December 1945 RO rating 
decision's denial of service connection 
for combat fatigue was the product of CUE.  
The appellant and her representative must 
be advised of the time limit in which she 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if an appeal is 
timely perfected, should the issue be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

4. Thereafter, readjudicate the claims.  
If any benefit sought on appeal is denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case and the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

